Citation Nr: 0314896	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical high thoracic 
root dysfunction, claimed as secondary to a service-connected 
left distal humerus chip fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).  That decision denied 
service connection for cervical high thoracic root 
dysfunction, claimed as secondary to a service-connected left 
distal humerus chip fracture.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in October 2002.

The Board notes that in his March 2002 VA Form 9, Appeal to 
the Board of Veterans' Appeals, the veteran raised the issued 
of entitlement to an increased rating for his service-
connected left distal humerus chip fracture.  This issue is 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show a nexus 
between the diagnosis of cervical high thoracic root 
dysfunction and the veteran's service-connected left distal 
humerus chip fracture.


CONCLUSION OF LAW

Cervical high thoracic root dysfunction is not proximately 
due to or the result of left distal humerus chip fracture.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991& Supp. 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.  The Board notes that the 
veteran's representative has requested a new VA examination, 
stating that the VA examination of record is too out of date 
to be probative.  The Board is not persuaded.  The Board 
notes that it is often evaluating evidence that is not 
current, in as much as the evidence may have been developed 
several months to several years prior to the decision.  
During the course of this appeal, the veteran has been 
afforded a VA examination specifically addressing the 
disability at issue.  In addition, his private physician has 
supplied letters and treatment notes regarding the disability 
at issue.  Further, the issue in this case relates to 
etiology of the cervical high thoracic root dysfunction as 
opposed to the severity of the disability.  Therefore, the 
Board finds that the evidence of record is sufficient to 
adjudicate the claim at this time.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the February 
2002 Supplemental Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 2002).  In this issuance, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
The RO also cited to the provisions of 38 C.F.R. § 3.159 
(2002), indicating that the VA would obtain all identifiable 
medical records (providing that the veteran provided signed 
releases, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform the veteran that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).
II.  Factual Background

Service medical records indicate that the veteran had a chip 
fracture of the left distal humerus in October 1969.  The 
service medical records do not indicate how the veteran 
sustained this fracture and are otherwise silent for 
complaints related to the left arm, shoulder and neck.  In a 
November 1972 decision, service connection for a left distal 
humerus chip fracture was granted and an initial 
noncompensable rating was assigned.  The veteran's disability 
rating for his service-connected left arm disability was 
increased to 10 percent in a January 1999 rating decision.

An August 2000 private EMG report noted that the veteran was 
seen to evaluate numbness and weakness he had been having in 
his left hand for over a year.  The veteran described 
weakness in his hand and some numbness over his 5th finger.  
The impression was low cervical, high thoracic root 
dysfunction.  The findings were consistent with 
radiculopathies.  There was no evidence of median 
mononeuropathy, ulnar mononeuropathy, or general peripheral 
polyneuropathy.

An August 2000 letter from the veteran's private physician 
stated that the veteran was being evaluated for left 
cervicothoracic radiculopathy.  The physician stated that the 
radiculopathy "may be related to trauma suffered in the 
military."

A September 2000 private MRI report noted an impression of 
tiny central disc herniation and osteophyte formation with 
patent central canal and neural foramina at the level of C3-
C4.

An October 2000 letter from the same private physician noted 
that he was treating the veteran for progressive cervical 
polyneuropathy.  The physician went on to note that although 
he "could not say conclusively what the cause is, [the 
veteran] did suffer from a left elbow chip fracture and left 
sided neck and shoulder trauma during military service."

A November 2000 VA examination report noted that the examiner 
was asked to state whether the veteran's cervical high 
thoracic root dysfunction was related to the distal humerus 
chip fracture.  The examiner stated that there was no 
clinical or anatomical correlation.  He concluded that the 
veteran's diagnosis of high cervical thoracic root 
dysfunction was not due to or a result of the distal humerus 
chip fracture.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in October 2002.  He 
stated he was first diagnosed with the root dysfunction a 
couple of years ago.  He stated that his private physician 
indicated that his root dysfunction probably came from his 
chip fracture.  The veteran indicated he had been ignoring 
the symptoms for years, but he could not ignore them anymore.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to include service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for cervical high thoracic 
root dysfunction, claimed as secondary to a service-connected 
left distal humerus chip fracture.  The reasons follow.

The Board notes that there are no complaints of symptoms 
related cervical radiculopathy until the August 2000 private 
EMG report, 30 years after service.  This places the date of 
onset many years after service.  The Board notes the August 
and October 2000 letters from the veteran's private physician 
that state, respectively, that the radiculopathy "may be 
related to trauma suffered in the military," and although 
the physician "could not say conclusively what the cause is, 
[the veteran] did suffer from a left elbow chip fracture and 
left sided neck and shoulder trauma during military 
service."  Such statements, however, are speculative and not 
enough to support the grant of a claim for service 
connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  In 
addition, the Board notes that there is no evidence of 
record, nor has the veteran contended in statements or 
testimony before the Board, that he suffered left sided neck 
and shoulder trauma in service.

The November 2000 VA examination report stated that there was 
no relationship between the veteran's diagnosis of cervical 
high thoracic root dysfunction and his chip fracture of the 
left distal humerus.  The VA examiner specifically stated 
that there was no clinical or anatomical correlation between 
the two disabilities.  The Board accords this medical opinion 
high probative value, as the examiner did not merely make a 
conclusion, but stated the bases for the conclusion-that 
there was no clinical or anatomical correlation between the 
two disabilities.

The Board is aware of the veteran's testimony concerning the 
relationship between his two disabilities.  However, as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of his current diagnosis 
are not competent to establish a nexus between the cervical 
high thoracic root dysfunction and his service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
If the veteran's assertion is based on his recollection that 
his private physician told him his root dysfunction was 
probably related to his chip fracture, the Board notes that 
the Court has found that "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, the veteran's report 
of what was purportedly told to him by a doctor may not 
constitute competent medical evidence to establish a nexus 
between the diagnoses of cervical high thoracic root 
dysfunction and the veteran's service-connected left distal 
humerus chip fracture.  The Board notes that it found the 
veteran to be a very credible witness and that he did not 
attempt to exaggerate his symptoms.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for cervical high thoracic root 
dysfunction claimed as secondary to a service-connected left 
distal humerus chip fracture, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

The Board regrets that a more favorable decision could not be 
made in this case.




ORDER

Entitlement to service connection for cervical high thoracic 
root dysfunction, claimed as secondary to a service-connected 
left distal humerus chip fracture is denied.


	                        
____________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

